DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on February 8, 2022 was received. Claims 1, 8 and 15 were amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued October 14, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Telleria et al. (US 2018/0283017).
	Regarding claims 1, 8 and 15: Telleria et al. discloses a robotic automated drywalling system (100) including a mobile base unit (120) moveable in a work area, an end effector (160) which is a head assembly that processes the work surfaces, and a robotic arm (140) which movably and controllably couples the base unit (120) to the end effector (160) (pars. 17-22, figures 1-2). The system further includes a control system (322) which uses vision systems (324, 364) and sensors (326, 346, 366) to detect rough areas and defects (pars. 83-85, 105-106, 109) and uses the planner control system (322) to apply paint and other coatings based on feedback from the sensors and vision systems (pars. 105-107) where one of the other coatings produced on the work surface in addition to paint is a mud spray (700) applied to high sports, low spots or other defects (par. 16, 49) where “mud” is an art recognized term for a drywall compound.  Telleria et al. further discloses that the base unit (120), robotic arm (140) and end effector (160) all have individual movement systems (328, 348, 368) (par. 23, figure 3) designed to move the system in various through toolpaths before and during a paint coating operation is performed (par. 53, 68), and also that the material flow rate is controlled to achieve a desired thickness and therefore quantity of coating material (par. 110). 
	Regarding claims 2, 9 and 16: Telleria et al. discloses that the movement systems (328, 348, 368) drive the various portions of the system to move or rotate based on commands from the control system (322) (pars. 27, 29, figure 3).
Regarding claims 3, 10 and 17: Telleria et al. discloses that the planner can specify tool parameters such a nozzle size and shape, which is fan width, as well as spray pressure (par. 105). 
	Regarding claims 4, 11 and 18: Telleria et al. discloses that the movement system (368) of the end effector (160) can include systems that allow the end effector (160) to rotate, such that it has a wrist (par. 27). 

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Lipinski et al. (US 2016/0121486) in view of Feldhaus et al. (US 2016/0368011) and Chin et al. (US 2015/0148955) on claims 1-21 are withdrawn because Applicant amended independent claims 1, 8 and 15 to require the robot to perform one of a set of actions that are not disclosed by any of the above references. 
Claims 5-7, 12-14 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Telleria et al. as applied to claims 1-4, 8-11 and 15-18 above and further in view of Lipinski et al.
Regarding claims 5, 12 and 19: Telleria et al. discloses that the robotic arm (140) can have any suitable numbers of degrees of freedom (par. 21) but fails to explicitly disclose that it has a rotation assembly which lets it rotate relative to the base unit (120). However, Lipinski et al. discloses a similar construction robot which has an arm (4) made of multiple segments that are rotatable relative to each other and the base unit (1a) about three rotation points (p, q, r) by way of pneumatic actuators (19a, 19b, 19c) which are rotation assemblies (par. 143, figure 8). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a robot arm with rotational actuators as taught by Lipinski et al. for the system of Telleria et al. because Telleria et al. teaches that any suitable construction can be used to enable any suitable number of degrees of freedom (par. 21) and because using a known technique for a known purpose is not considered to be a patentable advance (MPEP 2143). 
	Regarding claims 6-7, 13-14 and 20-21: Telleria et al. fails to explicitly disclose that multiple robots can be provided, one being a scout robot and the other being a construction robot. However, Lipinski et al. discloses a similar construction robot system in which multiple of the robots can be provided, including a primary coating robot (151) and a mapping robot (210), which is a scout robot (pars. 159-163, figure 29). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a separate mapping robot as taught by Lipinski et al. for the system of Telleria et al. because Lipinski et al. teaches that this allows smaller robots to proceed through a construction area without disturbing occupants or structures as much (pars. 164-169) and because duplication of parts or making parts separate is not considered to be a patentable advance (MPEP 2144.04).

Response to Arguments
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive. Applicant primarily argues that Lipinski et al., Feldhaus et al. and Chin et al. fail to teach any of the claimed remedial actions, such as drywall compound application.
In response:
Applicant’s argument is moot because it does not refer to the newly cited Telleria et al. reference which does teach some of the claimed remedial actions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717
2/23/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717